UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 98-1763



WALTER GOODMAN, sole surviving shareholder of
Newport Centre Investment Corporation,

                                                 Plaintiff - Appellant,

          versus


JONES, BLECHMAN, WOLTZ & KELLY, PC, A
Professional Legal Corporation; EDWARD DWIGHT
DAVID, Esq., Counsel to Plaintiff; KEVIN W.
GRIERSON, Esq., Attorney with Jones, Blechman,
Woltz and Kelly; JAMES F. THORNTON, III, Esq.,

                                                Defendants - Appellees.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Newport News. Raymond A. Jackson, District
Judge. (CA-97-31-4)


Submitted:   October 8, 1998                 Decided:   October 22, 1998


Before WIDENER, NIEMEYER, and MICHAEL, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Walter Goodman, Appellant Pro Se.     John Y. Pearson, Jr., Frank
Alwin Edgar, Jr., WILLCOX & SAVAGE, Norfolk, Virginia; Steven Scott
Biss, MALONEY, HUENNEKENS, PARKS, GECKER & PARSONS, Richmond,
Virginia; Lloyd Lee Byrd, SANDS, ANDERSON, MARKS & MILLER, Rich-
mond, Virginia, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Appellant appeals the district court’s order granting Ap-

pellees’ motion to dismiss under Federal Rule of Civil Procedure

12(b)(6). We have reviewed the record and the district court’s

opinion and find no reversible error. Accordingly, we affirm on the

reasoning of the district court. Goodman v. Jones, Blechman, Woltz

& Kelly, P.C., No. CA-97-31-4 (E.D. Va. Apr. 13, 1998). We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2